1 Reported in 229 N.W. 87.
This is a libel action. Plaintiff sued for $50,000 damages. He had a verdict for $200. He appealed from an order denying his motion for a new trial. His motion was made on the grounds that the verdict was not justified by the evidence and was contrary to law and that errors occurred at the trial which were duly excepted to by him.
As there was a verdict in his favor, upon the state of the record, he cannot take advantage of the grounds claimed. For the first time in this court he urges that the verdict was given under passion and prejudice. That claim is not here available to him. G. S. 1923 (2 Mason, 1927) § 9325; English v. M.  St. P. S. Ry. Co. 96 Minn. 213, 104 N.W. 886; Moehlenbrock v. Parke, Davis  Co. 141 Minn. 154, 169 N.W. 541.
Affirmed. *Page 298